 


109 HR 1804 IH: To prescribe the oath of renunciation and allegiance for purposes of the Immigration and Nationality Act.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1804 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Ryun of Kansas (for himself, Mr. Garrett of New Jersey, Mr. Baker, Mr. Hensarling, Mr. Graves, Mr. Tiahrt, Mr. Kennedy of Minnesota, and Mr. Everett) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prescribe the oath of renunciation and allegiance for purposes of the Immigration and Nationality Act. 
 
 
1.Oath of renunciation and allegianceSection 337(a) of the Immigration and Nationality Act (8 U.S.C. 1448(a)) is amended by inserting after the child is unable to understand its meaning. the following: The oath referred to in this section shall be the oath provided for in paragraph (a) or (b) of section 337.1 of title 8, Code of Federal Regulations, as in effect on April 1, 2005.. 
 
